DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ri (Japanese Patent Application Publication 2010-200243-A) in view of Kirigaya et al. (United States Patent 5,680,647), hereinafter referenced as Kirigaya.  Note that all text citations for Ri refer to the machine translation attached hereto.
Regarding claim 1, Ri discloses an imaging apparatus comprising: an user interface configured to set an imaging mode of inter-exposure zoom imaging and an end angle of view of the inter-exposure zoom imaging (figure 10 exhibits step S37 in which a user can select a zooming during exposure mode on display image 142d which includes pattern selection image 150 as disclosed at 86; figure 3 exhibits display 253 in which the start and finish focal lengths can be selected as disclosed at 29); and at least one processor (figure 1 exhibits main CPU 137 as disclosed at paragraph 12) configured to: start exposure in an imaging element of the inter-exposure zoom imaging (is this definite?) in a case where the imaging mode and the end angle of view of the inter-exposure zoom imaging are set and an imaging instruction is received (figure 13 exhibits step S313 in which exposure is started, this is part of subroutine S10 of figure 10 which starts in response to an imaging instruction received in step S47 as 
Kirigaya is a similar or analogous system to the claimed invention as evidenced Kirigaya teaches an imaging device which has manual and automatic in-exposure zooming wherein the motivation of allowing a user to control the speed of the change in zoom thereby providing a photographer with greater control over an in-exposure zoom image capturing operation would have prompted a predictable variation of Ri by applying Kirigaya’s known principal of controlling zoom using a manual operation in a zoom during exposure operation (column 68 lines 1-26 teach that a user can manually control a zoom operation during imaging “the manual power zooming (in-exposure zooming) can be carried out at the zooming speed corresponding to the angular displacement of the zoom operation ring and in the zooming direction determined by the direction of the rotation of the zoom operation ring”).
In view of the motivations such as allowing a user to control the speed of the change in zoom thereby providing a photographer with greater control over an in-exposure zoom image capturing operation one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Ri.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 15, a method, corresponds to and is analyzed the same as the apparatus of claim 1.
Claim 20, a non-transitory computer-readable recording medium, corresponds to and is analyzed the same as the method of claim 15 (ROM 138 stores an operating program as disclosed at paragraph 12).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ri in view of Kirigaya and further in view of Aoshima et al. (United States Patent 4,731,629), hereinafter referenced as Aoshima.
Regarding claim 12, Ri in view of Kirigaya discloses everything claimed as applied above (see claim 1), however, Ri fails to disclose wherein the at least one processor is further configured to receive the imaging instruction in association with the zoom operation of the zoom lens and starts the exposure of the inter-exposure zoom imaging.
Aoshima is a similar or analogous system to the claimed invention as evidenced Aoshima teaches an imaging device which performs exposure-with-zooming wherein the motivation of providing a camera having an exposure-with-zooming mode which enables even the beginner to shoot a radiating picture without failure would have prompted a predictable variation of Ri by applying Aoshima’s known principal of receiving an imaging instruction in association with a zoom operation of a zoom lens and starts exposure of inter-exposure zoom imaging (column 6 lines 40-52 teach starting exposure in response to a zoom operation such that “an exposure and a zooming are initiated simultaneously”).  When applying this known technique to Ri in view of Kirigaya it would have been obvious to a person having ordinary skill in the art to start the exposure in response to the user manually operating the zoom lens.
In view of the motivations such as providing a camera having an exposure-with-zooming mode which enables even the beginner to shoot a radiating picture without failure one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Ri.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 13, Ri in view of Kirigaya and further in view of Aoshima discloses everything claimed as applied above (see claim 12), however, Ri fails to disclose wherein the at least one processor is further configured to: detect the zoom operation of the zoom lens; receive the imaging instruction by being triggered with detection of the zoom operation; and start the exposure of the inter-exposure zoom imaging.
Aoshima is a similar or analogous system to the claimed invention as evidenced Aoshima teaches an imaging device which performs exposure-with-zooming wherein the motivation of providing a camera having an exposure-with-zooming mode which enables even the beginner to shoot a radiating picture without failure would have prompted a predictable variation of Ri by applying Aoshima’s known principal of receiving an imaging instruction in association with a zoom operation of a zoom lens and starts exposure of inter-exposure zoom imaging (column 6 lines 40-52 teach starting exposure in response to a zoom operation such that “an exposure and a zooming are initiated simultaneously”).  When applying this known technique to Ri in view of Kirigaya in which exposure control is carried out by the CPU 37 of Ri (Ri paragraph 12) it would have been obvious to a person having ordinary skill in the art to start the exposure in response to the CPU detecting that the user is manually operating the zoom lens.
In view of the motivations such as providing a camera having an exposure-with-zooming mode which enables even the beginner to shoot a radiating picture without failure one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Ri.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 2-11, 14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to because the prior art of record fails to teach or suggest wherein the user interface is further configured to set a target exposure time in the inter-exposure zoom imaging and an exposure time priority mode in which an exposure time in the inter-exposure zoom imaging is prioritized over the end angle of view, and the at least one processor ends the exposure of the inter-exposure zoom imaging in a case where the exposure time priority mode is set and the exposure time in the inter-exposure zoom imaging reaches the target exposure time before the angle of view of the zoom lens zoomed by the manual operation reaches the end angle of view, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Li teaches an automated inter-exposure zoom imaging mode in which the exposure time ends when the zoom lens reaches the end angle of view.  However, none of the cited prior art teaches an exposure time priority mode in which an inter-zoom exposure is terminated prior to the zoom lens reaching a pre-set end angle of view.  Therefore, the prior art of record fails to reasonable teach or suggest “wherein the user interface is further configured to set a target exposure time in the inter-exposure zoom imaging and an exposure time priority mode in which an exposure time in the inter-exposure zoom imaging is prioritized over the end angle of view, and the at least one processor ends the exposure of the inter-exposure zoom imaging in a case where the exposure time priority mode is set and the exposure time in the inter-exposure zoom imaging reaches the target exposure time before the angle of view of the zoom lens zoomed by the manual operation reaches the end angle of view” as currently claimed.
Claims 3-7 are objected to due to their dependence on claim 2.
Claim 8 is objected to because the prior art of record fails to teach or suggest wherein the user interface is further configured to set a target exposure time in the inter-exposure zoom imaging, and the at least one processor causes the display to display information indicating a relationship between a current exposure time with respect to the target exposure time and a current angle of view with respect to the end angle of view of the inter-exposure zoom imaging during the inter-exposure zoom imaging, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Li teaches a user interface which can set start and end angles of view as well as different types of inter-exposure zoom imaging techniques, however, Li does not disclose displaying display information indicating a relationship between a current exposure time with respect to the target exposure time and a current angle of view with respect to the end angle of view of the inter-exposure zoom imaging during the inter-exposure zoom imaging.  Therefore, the prior art of record fails to reasonably teach or suggest “wherein the user interface is further configured to set a target exposure time in the inter-exposure zoom imaging, and the at least one processor causes the display to display information indicating a relationship between a current exposure time with respect to the target exposure time and a current angle of view with respect to the end angle of view of the inter-exposure zoom imaging during the inter-exposure zoom imaging” as currently claimed.
Claims 9, 10 and 11 are objected to due to their dependence on claim 8.
Claim 14 is objected to because the prior art of record fails to teach or suggest the user interface is further configured to set a start angle of view of the inter-exposure zoom imaging, and the at least one processor receives the imaging instruction by being triggered with the angle of view of the zoom lens that has reached the set start angle of view, and starts the exposure of the inter-exposure zoom imaging, in combination with the elements of claims 1 and 12 from which it is dependent.  The closest prior art of record, Ri in view of Kirigaya and further in view of Aoshima discloses the apparatus of claim 12 and Ri teaches setting a start angle of view of the inter-exposure zoom imaging, however, the combination fails to reasonable teach or suggest “the user interface is further configured to set a start angle of view of the inter-exposure zoom imaging, and the at least one processor receives the imaging instruction by being triggered with the angle of view of the zoom lens that has reached the set start angle of view, and starts the exposure of the inter-exposure zoom imaging” as currently claimed.
Claim 16 is a method variant of claim 2 and is objected to for reasons similar to those of claim 2.
Claims 17 and 18 are objected to due to their dependence on claim 16.
Claim 19 is a method variant of claim 8 and is objected to for reasons similar to those of claim 8.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pit Rada et al. (United States Patent Application Publication 2016/0316152) teaches a method for computationally obtaining a radially blurred image.
Hosono (United States Patent Application Publication 2016/0234444) teaches a method for inter-zoom imaging in which a plurality of images are captured.
Sakai (United States Patent Application Publication 2016/0191819) teaches a method for special effect processing of images.
Ichikawa et al. (United States Patent Application Publication 2014/0362258) teaches a method for automated zoom blur photography.
Wang et al. (United States Patent Application Publication 2013/0120618) teaches an inter-exposure zoom mode for a camera.
Maniwa (United States Patent Application Publication 2010/0188533) teaches a method for inter-exposure zoom imaging in which inter-exposure zoom imaging is automatically carried out in response to an image capture command.
Kawasaki et al. (United States Patent 5,331,367) teaches a camera system.
Miyazaki et al. (United States Patent 5,331,367) teaches a camera system with in-exposure zoom.
Kohmoto et al. (United States Patent 5,134,432) teaches a camera system with mid-exposure zoom.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696